                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG

CHARLEATTA M. BLACK,

       Plaintiff,

v.                                                       CIVIL ACTION NO.: 3:18-CV-193
                                                         (GROH)

DEPARTMENT OF VETERANS AFFAIRS,

       Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before this Court is the Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on December 6, 2018. ECF No. 7.

In his R&R, Magistrate Judge Trumble finds that this Court lacks subject-matter

jurisdiction over Plaintiff’s Title VII claims and recommends that Plaintiff’s Complaint be

dismissed without prejudice and Plaintiff’s Motion [ECF No. 2] for Appointment of Counsel

and Motion [ECF No. 3] to proceed in forma pauperis be denied as moot.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, failure to file objections permits the district court to review the R&R under the

standard that it believes to be appropriate, and if parties do not object to an issue, the

parties’ right to de novo review is waived.    See Webb v. Califano, 468 F. Supp. 825 (E.D.

Cal. 1979).         Additionally, if the Plaintiff’s objections simply “reiterate[] the same

arguments made by the objecting party in [her] original papers submitted to the magistrate

judge . . . the Court subjects that portion of the report-recommendation challenged by
those arguments to only a clear error review.”    Taylor v. Astrue, 32 F. Supp. 3d 253, 260

(N.D.N.Y. 2012).   Therefore, the Court will conduct a de novo review of those portions

of the R&R to which a party makes new objections and will review the remaining portions

of the R&R for clear error.

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Plaintiff being served with a copy of the same. 28 U.S.C. ' 636(b)(1). The

Court notes that the R&R was mailed to the Plaintiff and returned as undeliverable on

January 4, 2019.     Accordingly, no objections have been filed.      However, the Court

emphasizes that the Plaintiff has a continuing obligation to keep the Court informed of her

mailing address. Thus, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 7] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.

       For the reasons more fully stated in the Report and Recommendation, this Court

ORDERS that the Plaintiff’s Complaint [ECF No. 1] be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the Court’s active docket.                  The Court further

ORDERS that Plaintiff’s Motion [ECF No. 2] for Appointment of Counsel and Motion [ECF

No. 3] for Leave to Proceed in Forma Pauperis are DENIED AS MOOT. The Clerk is

DIRECTED to transmit copies of this Order to all counsel of record and the pro se Plaintiff.

       DATED: January 7, 2019




                                              2
